DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2019/0174032 in view of Chou et al. US 2017/0153447.
Regarding claim 1, Yang teaches an imaging lens system (at least in Fig. 3: 100), having an optical axis (an optical axis that passes through the plurality of lenses) and an image surface (Fig. 3: 150) through which the optical axis passes, and the imaging lens system (100) comprising:
 a lens barrel (110), surrounding the optical axis (the axis that passes through the central barrel),
 wherein the lens barrel (110) comprises an image-side portion (the lower portion of the lens barrel 110 which faces the image surface 150) and an object-side aperture (the upper portion of the lens barrel 110 that faces the object), the image-side portion (portion of the lens barrel that faces the image surface 150) is located between the image surface (150) and the object-side aperture (the upper portion of the lens barrel 110 that faces the object), and the optical axis passes through the object-side aperture (the axis that passes through the central barrel); 
wherein the image-side portion (portion of the lens barrel that faces the image surface 150) comprises a plurality of protrusive structures (Fig. 5: 111) surrounding the optical axis and extending towards the image surface (150), and each of the plurality of protrusive structures (111) has: 
an inner surface (the inner surface of the 111 which faces the plurality of lenses and optical axis), facing the optical axis; 
an outer surface (115 or the outer surface of the lens barrel i.e., outer side surface of 111), disposed opposite to the inner surface (see Fig. 5), wherein the outer surface is located farther away from the optical axis than the inner surface (see Fig. 5).
Yang fails to teach: a plastic lens barrel and at least one reflection-reducing surface, extending along a direction towards the image surface, wherein the at least one reflection-reducing surface is connected to and located between the inner surface and the outer surface;
 wherein each of the plurality of protrusive structures comprises at least one first reflection-reducing structure disposed on the at least one reflection-reducing surface.
In the same field of endeavor, Chou teaches imaging lens system (at least in Fig. 7A: 600) comprising a plastic lens barrel (para [0079]: plastic barrel 620) at least one reflection-reducing surface (670), extending along a direction towards the image surface (641) (para [0079]: teaches reflection reduction areas 670 extended in direction of the image side 641), wherein the at least one reflection-reducing surface (670) is connected to and located between the inner surface and the outer surface (see Fig. 7A and annotated figure below: depicts portion of the lens barrel 640 with reflection-reduction area 670 (para [0079]) is located between the inner surface and outer surface). Chou further teaches the image end portion 641 of the lens barrel 620 comprising reflection-reducing structure 670 on the inner surface 662 and image-end portion 640 (see Fig. 7A and para [0079]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel with the plurality of protrusive structures of Yang by utilizing the clamed reflection-reducing surface 670 as taught by Chou in order to reduce the total reflection of non-imaging light (unwanted light) resulting in the ghost image on the image surface for enhancing the image quality as described in para [0013] of Chou. 
[AltContent: textbox (at least one reflection-reducing surface)][AltContent: textbox (Inner surface)][AltContent: arrow][AltContent: textbox (Outer surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    437
    552
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Yang and Chou teaches the imaging lens system of claim 1, and Yang further teaches wherein a number of the plurality of protrusive structures is two, and the protrusive structures are disposed opposite to each other in opposite directions relative to the optical axis (see Fig. 5).
Regarding claim 4, the combination of Yang and Chou teaches the imaging lens system of claim 1, but fails to teach wherein each of the plurality of protrusive structures further comprises a second reflection-reducing structure disposed on the inner surface, and the second reflection-reducing structure is connected to the at least one first reflection-reducing structure on the at least one reflection-reducing surface.
Chou teaches second reflection-reducing structure (reflection reduction areas 670 which disposed on the inner surface 662), and second reflection-reducing structure is connected to the first reflection-reducing structure (640 is connected with the inclined inner surface 662). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel with the plurality of protrusive structures of Yang by utilizing the clamed second reflection-reducing structure as taught by Chou in order to reduce the total reflection of non-imaging light (unwanted light) resulting in the ghost image on the image surface for enhancing the image quality as described in para [0013] of Chou. 
Regarding claim 5, the combination of Yang and Chou teaches the imaging lens system of claim 1, and Yang further teaches further comprising a plurality of optical elements received in the plastic lens barrel, wherein the optical axis passes through the plurality of optical elements, and the plurality of protrusive structures are located closer to the image surface than the plurality of optical elements (Fig. 4: teaches plurality of optical elements inside the lens barrel 110).
Regarding claim 12, the combination of Yang and Chou teaches the imaging lens system of claim 1, and Chou further teaches wherein the plastic lens barrel further comprises at least one reflection-reducing structure at an image side end thereof, and the at least one reflection-reducing structure of the plastic lens barrel faces the image surface and is connected to the at least one first reflection-reducing structure of the plurality of protrusive structures (640 is connected with the inclined inner surface 662).
Regarding claim 14, the combination of Yang and Chou teaches an image capturing unit, comprising: the imaging lens system of claim 1 (see Fig. 3 of Yang: image sensor 150 disposed on the image side of the lens system 100).
Regarding claim 15, the combination of Yang and Chou teaches an electronic device, comprising: the image capturing unit of claim 14; and an image sensor, disposed on the image surface of the imaging lens system (see Fig. 3: image sensor 150 disposed on the image side of the lens system 100 in the mobile device 1).
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Chou as applied to claim 1 above, and further in view of Lin et al. US 2018/0003916.
Regarding claim 10, the combination of Yang and Chou teaches the imaging lens system of claim 1, and Chou further teaches reflection reducing area is manufacture by sand-blasting, electrical discharge machining or laser related etching (see para [0041]). However, the combination of Yang and Chou fails to teach wherein the at least one first reflection-reducing structure has a plurality of reflection-reducing grooves and is a V-shaped structure.
In the same field of endeavor, Lin teaches wherein the at least one first reflection-reducing structure has a plurality of reflection-reducing grooves and is a V-shaped structure (see Fig. 1B: the wedge structure for reducing reflection having V shaped structure i.e., 140). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging lens system of Yang and Chou by utilizing the claimed V-shaped structure of reflection-reducing structure as taught by Lin in order to reduce the occurrence of stray light total reflection as described in para [0032].
Regarding claim 11, the combination of Yang, Chou and Lin teaches the imaging lens system of claim 10, and Lin further teaches wherein the at least one first reflection-reducing structure comprises a plurality of long protrusions extending towards the image-side portion from the object-side aperture, the plurality of long protrusions are disposed side by side, and the plurality of long protrusions form the V-shaped structure (see Fig. 1B: the wedge structure for reducing reflection having V shaped structure i.e., 140).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Chou as applied to claim 1 above, and further in view of Feng et al. US 2021/0239932.
Regarding claim 13, the combination of Yang and Chou teaches the imaging lens system of claim 1, but fails to teach further comprising at least one driving assembly, wherein the plastic lens barrel further comprises at least one mounting structure disposed on an outer surface of the plastic lens barrel and protruding in a direction away from the optical axis, the at least one driving assembly comprises a coil and a magnet component, one of the coil and the magnet component is disposed on the at least one mounting structure, the coil and the magnet component are disposed corresponding to each other, and the coil and the magnet component are configured to drive the imaging lens system to move along the optical axis.
In the same field of endeavor, Feng teaches imaging lens system further comprising at least one driving assembly, wherein the plastic lens barrel further comprises at least one mounting structure disposed on an outer surface of the plastic lens barrel and protruding in a direction away from the optical axis, the at least one driving assembly comprises a coil and a magnet component, one of the coil and the magnet component is disposed on the at least one mounting structure, the coil and the magnet component are disposed corresponding to each other, and the coil and the magnet component are configured to drive the imaging lens system to move along the optical axis (at least in Fig. 7A-7B and para [0064] of Feng: imaging lens comprising a lens barrel comprise a coil and magnet component 100 which is configured to drive the imaging lens). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging lens of Yang and Chou by utilizing the claimed driving assembly as taught by Feng in order to provide variable focus lens assemblies to enable adjustment of focus range to one or more different focus ranges as described in para [0046] of Feng.
Allowable Subject Matter
Claims 3 and 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the imaging lens system of claim 1, wherein a physical length along a direction parallel to the optical axis of each of the plurality of protrusive structures is H, a physical length along the direction parallel to the optical axis of the imaging lens system is L, and the following condition is satisfied: 
5%≤H/L×100%≤30%.
Regarding claim 6, the imaging lens system of claim 1, wherein the image surface has an appearance of a rectangle, a minimum angle between a line in a direction perpendicular to the optical axis from one of the plurality of protrusive structures to the optical axis and a line in a direction perpendicular to the optical axis from an internal angle of the rectangle to the optical axis is θ1, and the following condition is satisfied: 
5 [deg.]≤θ1≤50 [deg.].
Regarding claim 7, the imaging lens system of claim 1, wherein a minimum angle between two lines in directions perpendicular to the optical axis from adjacent two of the plurality of protrusive structures to the optical axis is θ2, and the following condition is satisfied:
25 [deg.]≤θ2≤150 [deg.].
Regarding claim 8, the imaging lens system of claim 1, wherein a maximum distance along a direction perpendicular to the optical axis from the image surface to the optical axis is IMGH, an axial distance from an object side end of the imaging lens system to the image surface is TTL, a focal length of the imaging lens system is EFL, and the following condition is satisfied:
0.6<IMGH/[(TTL+EFL)/2]<1.7.
Regarding claim 9, the imaging lens system of claim 8, wherein the maximum distance along the direction perpendicular to the optical axis from the image surface to the optical axis is IMGH, the axial distance from the object side end of the imaging lens system to the image surface is TTL, the focal length of the imaging lens system is EFL, and the following condition is satisfied:
0.7≤IMGH/[(TTL+EFL)/2]≤1.2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Primary Examiner, Art Unit 2872